                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


        JOHN MOODY, ET AL.,

               Plaintiffs,                           Case No. 12-cv-13593

                   v.                         UNITED STATES DISTRICT COURT JUDGE
                                                      GERSHWIN A. DRAIN
  MICHIGAN GAMING CONTROL
        BOARD, ET AL.,                         UNITED STATES MAGISTRATE JUDGE
                                                  STEPHANIE DAWKINS DAVIS
              Defendants.
                                       /

      OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
               PARTIAL RECONSIDERATION [#229]

                                 I. INTRODUCTION

      On January 29, 2019, this Court entered an Opinion and Order Denying

Plaintiffs’ Motion to Compel. Dkt. No. 227. Plaintiffs sought, among other things,

certain discovery materials that the Court previously ruled were protected by

privilege.   The Court denied Plaintiffs’ Motion, in part, because it found

Defendants had no continuing duty to supplement its discovery disclosures with

materials the Court already ruled were protected by privilege. That decision is the

subject of the instant Motion.




                                        -1-
      Present before the Court is Plaintiffs’ Motion for Partial Reconsideration of

the Court’s January 29, 2019 Opinion and Order. Dkt. No. 229. For the reasons

set forth below, the Court will Deny Plaintiffs’ Motion [#229].

                                II. LEGAL STANDARD

      Local Rule 7.1(h) governs motions for reconsideration. Under this rule, the

Court generally may not grant a motion for reconsideration that merely presents

the same issues upon which the Court already ruled. See E.D. Mich. LR 7.1(h)(3).

Rather, the movant must demonstrate that there is a palpable defect in the Court’s

order and that correcting the defect will result in a different disposition of the case.

Id.   “A ‘palpable defect’ is a defect which is obvious, clear, unmistakable,

manifest, or plain.” Ososki v. St. Paul Surplus Lines Ins. Co., 162 F. Supp. 2d 714,

718 (E.D. Mich. 2001).

                                   III. DISCUSSION

      The primary basis for Plaintiffs’ Motion appears to be a challenge to the

Court’s interpretation of Federal Rule of Civil Procedure 26(e).            Rule 26(e)

discusses the requirements surrounding supplementing discovery disclosures and

provides, in relevant part, the following:

      A party who has made a disclosure under Rule 26(a)—or who has responded
      to an interrogatory, request for production, or request for admission—must
      supplement or correct its disclosure or response in a timely manner if the
      party learns that in some material respect the disclosure or response is
      incomplete or incorrect.



                                          -2-
Fed. R. Civ. P. 26(e)(1)(A).          The Court previously held that Defendants’

disclosures surrounding certain investigative records were not incomplete or

incorrect because the Court had already ruled those records were protected by

privilege.   Hence, Defendants had no duty to supplement these disclosures.

Furthermore, the Court emphasized that to the extent Plaintiffs were attempting to

reopen discovery to relitigate the issue of privilege, there was no good cause to do

so at this late stage of the case.

       As demonstrated above, the Court’s January 29, 2019 Opinion and Order

squarely addressed the same arguments that Plaintiffs raise now. See Smith ex rel.

Smith v. Mount Pleasant Pub. Sch., 298 F. Supp. 2d 636, 637 (E.D. Mich. 2003)

(“[A] motion for reconsideration is not properly used as a vehicle to re-hash old

arguments or to advance positions that could have been argued earlier but were

not.). Because the Court finds no palpable defects in its reasoning or conclusions,

Plaintiffs’ Motion will be Denied.

                                     IV. CONCLUSION

       For the reasons stated herein, the Court will DENY Plaintiffs’ Motion for

Partial Reconsideration of the Court’s January 29, 2019 Opinion and Order [#229].

       IT IS SO ORDERED.

Dated:        March 19, 2019
                                                s/Gershwin A. Drain
                                                HON. GERSHWIN A. DRAIN
                                                United States District Court Judge

                                          -3-
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, March 19, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -4-
